UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6993


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THERON JERMAINE THOMPSON, a/k/a Freak,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:08-cr-00004-FL-1)


Submitted: January 21, 2021                                       Decided: February 4, 2021


Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theron Jermaine Thompson, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theron Jermaine Thompson appeals from the district court’s order granting in part

and denying in part his motion for a sentence reduction pursuant to the First Step Act of

2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222, and denying his motion for a

temporary furlough pursuant to 18 U.S.C. § 3622. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Thompson, No. 4:08-cr-00004-FL-1 (E.D.N.C. July 2, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2